Citation Nr: 0631358	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-03 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocations, status post right (major) shoulder surgery, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for limited and 
painful motion, status post right shoulder surgery, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to April 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and April 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in San Juan, Puerto Rico and Baltimore, Maryland.  The 
veteran's claims are currently under the jurisdiction of the 
Baltimore, Maryland RO. 

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left wrist injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is able to lift his right arm above shoulder 
level.

2.  The veteran's right shoulder has dislocated on one 
occasion since he filed his claim for an increased rating in 
November 2001.

3.  The veteran's current left knee disability is due to a 
post service injury and is not in related to his military 
service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
recurrent dislocations of the right shoulder have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2006).

2.  The criteria for a rating in excess of 20 percent for 
limited and painful motion of the right shoulder have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2006).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish an increased rating or an effective date with 
respect to his service connection claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection is not warranted for 
the veteran's left knee disability.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to increased 
ratings or effective dates.

With respect to the veteran's claim for an increased rating 
for right shoulder disability, the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date.  However, as explained below the 
Board has determined that increased ratings are not warranted 
for the veteran's right shoulder disabilities.  Consequently, 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to effective dates.

The record reflects that by letters dated in March 2002 and 
December 2003 the RO informed the veteran of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The Board notes that the veteran's VA and service medical 
records have been obtained.  The veteran has been provided 
appropriate VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Right Shoulder Disability

History

The veteran was granted service connection and a 20 percent 
rating for status post right shoulder surgery due to 
recurrent dislocations; degenerative joint disease by rating 
action in July 2000.  In November 2001 the veteran requested 
an increased rating for his right shoulder disability.  By 
rating action in November 2005, the RO granted the veteran a 
separate 20 percent evaluation for limitation and painful 
motion, status post right shoulder surgery; degenerative 
joint disease.  As such the veteran currently has a 20 
percent rating for limitation of motion of the right 
shoulder, and a separate 20 percent rating for recurrent 
subluxation of the right shoulder.  The veteran continues to 
seek increased ratings for his right shoulder disabilities.

On VA examination in March 2002, the veteran stated that his 
right shoulder disability was "almost worse."  The veteran 
reported occasional numbness of the entire right arm, 
proximal to distal and anterior/posterior, mostly at night 
when sleeping, and occasionally when reading with his right 
arm on his desk.  It was noted that the veteran had surgery 
in April 1997 for recurrent dislocation of the right 
shoulder.  The veteran reported that since surgery he had had 
only one dislocation which had happened a year previously, 
and he had relocated it by himself.  The veteran complained 
of decreased range of motion.  It was noted that the veteran 
was right-handed.  Examination revealed the veteran to have 
170 degrees of flexion, 170 degrees of abduction, 60 degrees 
of internal rotation, and 75 degrees of external rotation.  
The veteran complained of sensation of impending dislocation 
when external rotation was done.  The veteran had tenderness 
to palpation at anterior subacromial area.  Hawkin's and Rowe 
tests were negative.  Drop arm test was negative.  The 
examiner noted that X-rays performed in June 2000 revealed 
evidence of recurrent anterior shoulder dislocation with 
Hill-Sach lesions, and mild secondary right shoulder 
degenerative joint disease.  The diagnoses included history 
of right shoulder dislocation, status post shoulder surgery, 
and degenerative joint disease of the right shoulder 
secondary to history of shoulder dislocations.

An April 2004 VA outpatient record indicates that the veteran 
had chronic right shoulder pain.  Forward elevation of the 
right shoulder was to about 105 degrees.  Abduction was to 
about 105 degrees.  External rotation was symmetric to the 
other shoulder and internal rotation was to the level of T-
10.  A December 2004 VA outpatient record notes that the 
veteran complained of acute pain in the left shoulder after 
pulling groceries out of a truck. MRI revealed a small tear 
of the inferior and posterior edge of the labrum. 

Legal Criteria:

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

Ratings of 30 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2006).

A 20 percent rating is for assignment if there is limitation 
of motion of the major arm to shoulder level.  A 30 percent 
rating is for assignment if there is limitation of motion of 
the major arm or to midway between the side and shoulder 
level.  A 40 percent rating is for assignment if there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent rating is for assignment if there is impairment 
of the humerus, with infrequent recurrent dislocation of the 
scapulohumeral joint and guarding of movement only at 
shoulder level.  A 30 percent rating is for assignment for 
malunion of the humerus (major) with marked deformity.  A 40 
percent rating is for assignment if there is impairment of 
the humerus, with frequent recurrent dislocation of the 
scapulohumeral joint and guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  

A maximum 20 percent rating is available for impairment of 
the clavicle or scapula manifested by malunion, nonunion or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  

Analysis:

With regards to the veteran's 20 percent rating for painful 
motion of the right shoulder under Diagnostic Code 5201, he 
would be entitled to a higher rating only if his right arm 
motion was limited to between the side and shoulder level.  
However, the medical evidence reveals that the veteran has 
right arm motion to above the shoulder level.  The record 
does not reveal weakened movement, excess fatigability or 
incoordination due to the service-connected right shoulder 
disability.  Due to being able to lift his right shoulder 
above shoulder level, even when considering pain on motion, 
the veteran does not meet the criteria for a 30 percent 
rating for limitation of motion of the right shoulder.  See 
Deluca, supra.

With regards to the veteran's 20 percent rating for recurrent 
dislocation, the veteran does not meet the criteria for a 
higher rating under Diagnostic Code 5202.  The record reveals 
that the veteran's right shoulder has dislocated only once 
since receipt of his claim for an increased rating.  The 
veteran has not had frequent episodes of dislocation at the 
scapulohumeral joint and guarding of all arm movements.  The 
veteran has also not been shown to have malunion of the 
humerus with marked deformity.  Accordingly, he does not meet 
the criteria for a 30 percent rating for right shoulder 
disability under Diagnostic Code 5202.  

The veteran is also not entitled to a greater rating under 
Diagnostic Code 5203, since 20 percent is the maximum rating 
under that diagnostic code.  

The veteran has not been shown to have ankylosis of 
scapulohumeral articulation.  Accordingly, a rating in excess 
of 20 percent under Diagnostic Code 5200 is not warranted.

Since the veteran has not met the criteria for a higher 
rating under any applicable diagnostic code, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for increased ratings for his right shoulder 
disabilities.

Left Knee Disability

History:

The veteran's claim for service connection for a left knee 
disability was first received in November 2001.  At that time 
the veteran reported that he injured his left knee after 
separation from service.  However, the veteran now maintains 
that he injured his left knee in service.  In September 2002, 
the veteran submitted two lay statements from fellow Marines.  
One stated that he remembered the veteran injuring his left 
knee on two occasions during service, once while playing 
football and once while rappelling down a building.  The 
other Marine also stated that he remembered the veteran 
injuring his knee when rapelling down a building.  

A review of the service medical records reveals no findings, 
diagnoses, or complaints relating to the left knee.  The 
veteran made no reference to his left knee when filling out a 
Report of Medical History in January 2000.  The January 2000 
discharge examination report also reveals no left knee 
disability.

The post service VA medical records reveal that the veteran 
injured his left knee in May 2000, approximately a month 
after discharge from service.  A May 2001 VA outpatient 
record indicates that the veteran had left knee instability 
following a twist injury of the left knee while playing 
basketball a year before.  In August 2001 the veteran 
underwent left anterior cruciate ligament reconstruction at a 
VA facility.

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Analysis:

The Board finds that the most probative evidence reveals that 
the veteran's current left knee disability is unrelated to 
service.  While the veteran has submitted statements of 
fellow Marines that indicate that the veteran injured his 
left knee during service, there is no medical evidence 
indicating that any unreported left knee injury in service 
resulted in chronic disability.  

The greater weight of the evidence indicates that the 
veteran's current left knee disability is solely due to a 
post service injury.  This is supported by the absence of any 
treatment for a left knee disability during service, and by 
the post service medical records which only attribute the 
veteran's current left knee disability to his post service 
injury.  The Board further notes that the veteran initially 
only attributed his left knee disability to the post service 
injury.  Since the preponderance of the evidence reveals that 
the veteran's current left knee disability is unrelated to 
his military service, service connection for a left knee 
disability must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
dislocations, status post right shoulder surgery, is denied.

Entitlement to a rating in excess of 20 percent for limited 
and painful motion, status post right shoulder surgery, is 
denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for a left wrist disability 
as a result of an injury while participating in vocational 
rehabilitation.  He submitted his claim for 38 U.S.C.A. 
§ 1151 benefits in April 2002.  The Board notes that the 
veteran was provided a statement of the case in August 2004.  
This statement of the case provided the veteran the incorrect 
regulation with respect to his 38 U.S.C.A. § 1151 claim.  It 
provided the veteran with 38 C.F.R. § 3.358 and not 38 C.F.R. 
§ 3.361, the correct regulation for 38 U.S.C.A. § 1151 claims 
filed after October 1, 1997.  The veteran must be sent a 
supplemental statement of the case which provides the veteran 
a summary of the correct laws and regulations.  See 38 C.F.R. 
§ 19.29(b) (2006).

In August 2002, the RO issued a notice letter to the veteran 
concerning his left wrist claim.  However, this letter did 
not inform the veteran of the information and evidence 
necessary to substantiate a claim for benefits under 
38 U.S.C.A. § 1151.  The August 2002 notice letter is 
inadequate as it speaks to the information and evidence 
needed to substantiate a claim of service connection.  The 
veteran should be given an adequate notice and duty to assist 
letter. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), pertaining to the 
claim for compensation benefits under 
38 U.S.C.A. § 1151.  This letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) have been satisfied.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must include all 
pertinent laws and regulations, including 
38 C.F.R. § 3.361.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


